DOYLE, Judge,
dissenting.
The majority correctly sets forth the relevant law but in my view commits error in applying the facts of this case. The narrow question we must decide is whether the activities Claimant engaged in constituted customary engagement in an independently established trade, occupation, profession or business. First, I must disagree with the majority’s conclusion that the purchasing of tools and spools of chain and the renting of space one day a week at a flea market did not constitute a positive step toward the establishment of an independent business. It is undisputed that Claimant spent over $2,000.00 buying the equipment for his business, went through the trouble of leasing space, *575and actually sold jewelry. To me this is more than a positive step; it is the conduct of the business itself.
Second, the majority bases its decision upon the facts that Claimant did not form a corporation, did not advertise or list a telephone number for his business, did not obtain insurance, and did not intend to sell jewelry on a permanent basis. While all of this may be true, those negative facts alone are not dispositive. The law does not require that Claimant conduct any of the above-listed activities in order to engage in an independent business. It requires only that he take a “positive step” towards conducting the business. Because I would conclude that he had taken such a step, and indeed had done far more than that, I would affirm the Board’s order.